DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 102 ([0013]; and [0016]); 103 ([0013]; and [0016])); and 62 ([0032]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 126 (figures 3 and 8).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Allowable Subject Matter
Claims 1-15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter.
Claims 1-10 
            The primary reasons for allowance are an image forming apparatus comprising: a developing roller; a motor; a motor control portion configured to control the motor; a drive train configured to transmit a rotational driving force of the motor to the developing roller; a drive switching unit configured to switch between transmission and non-transmission of the rotational driving force of the motor relative to the developing roller by the drive train; a current detection portion configured to detect a current value of a current flowing through the motor; and an acquisition unit configured to acquire information relating to a rotation amount of the developing roller, wherein the acquisition unit is configured to acquire the information relating to the rotation amount of the developing roller on the basis of (i) a transmission timing at which the rotational driving force is allowed to be transmitted to the developing roller by the drive switching unit and (ii) a non-transmission timing at which the rotational driving force is prevented from being transmitting to the developing roller by the drive switching unit, wherein the transmission timing and the non-transmission timing are acquired from a change of the current value detected by the current detection portion. The above limitations are contained in claims 1-10, but are not taught or suggested by the prior art of record.

Claims 11-15
            The primary reasons for allowance are an image forming apparatus comprising: a developing roller; a motor; a motor control portion configured to control the motor; a drive train 

Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
            Ohshika (US 2010/0266301) and Fukamachi (US 2015/0277354) disclose an image forming apparatus including a developing roller.

Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sandra Brase whose telephone number is (571)272-2131.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        January 24, 2022